
	
		I
		111th CONGRESS
		2d Session
		H. R. 5465
		IN THE HOUSE OF REPRESENTATIVES
		
			May 28, 2010
			Mr. Heller (for
			 himself, Ms. Berkley, and
			 Ms. Titus) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  5-year recovery period for computer-based gambling machines.
	
	
		1.Five-year recover period for
			 computer-based gambling machines
			(a)In
			 generalSubparagraph (B) of
			 section 168(e)(3) of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of clause (vi)(III), by striking the period at
			 the end of clause (vii) and inserting , and, and by adding at
			 the end the following new clause:
				
					(viii)any computer-based gambling machine,
				including slot machines and video lottery
				terminals.
					.
			(b)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
